          Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 1 of 50




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
PATRICIA CUMMINGS,

                                            Plaintiff,
                                                                             Docket No. 19-cv-07723 (CM)
                          -against-

THE CITY OF NEW YORK;
NEW YORK CITY DEPARTMENT OF EDUCATION;
GIULIA COX; COURTNEY WARE; BEN CHAPMAN;
NEW YORK DAILY NEWS; DR. ANDRE PERRY;
THE HECHINGER REPORT a/k/a HECHINGER
INSTITUTE ON EDUCATION AND THE MEDIA;
LENARD LARRY McKELVEY a/k/a
CHARLAMAGNE THA GOD;
WWPR-FM (105.1 MHZ); iHEARTMEDIA;
CLEAR CHANNEL COMMUNICATIONS, INC.;
NEW YORK STATE SENATOR, KEVIN S. PARKER;
COALITION OF EDUCATIONAL JUSTICE;
ANGEL MARTINEZ2; NATASHA CAPERS;
PHILIP SCOTT; ADVISE MEDIA NETWORK
n/k/a AFRICAN DIASPORA NEWS CHANNEL, and
"JOHN DOE AND JANE DOE # 1-100" said names
being fictitious, it being the intent of Plaintiff to designate
any and all individuals, officers, members, agents, servants,
and/or employees of the aforementioned agencies owing a
duty of care to Plaintiff, individually and jointly and
severally,
                                             Defendants.
-------------------------------------------------------------------------X
                PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO
      DEFENDANTS’ NEW YORK DAILY NEWS (THE “DAILY NEWS”), AND BEN
                              CHAPMAN (“DEFENDANT CHAPMAN”)
                      MOTION TO DISMISS THE AMENDED COMPLAINT

                                            THE LAW OFFICE OF THOMAS F. LIOTTI, LLC
                                            By: Thomas F. Liotti, Esq.
                                            Attorneys for the Plaintiff
                                            PATRICIA CUMMINGS
                                            600 Old Country Road, Suite 530
                                            Garden City, New York 11530
                                            Phone: (516) 794-4700
                                            Fax: (516) 794-2816
                                            E-mail: Tom@TLiotti.com
         Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 2 of 50




       Plaintiff, Patricia Cummings, (hereinafter “Plaintiff” or “Ms. Cummings”), a private

individual, respectfully submits this Memorandum of Law in Opposition to New York Daily News

(the “Daily News”), and Ben Chapman (“Defendant Chapman”) (together with the Daily News,

the “Daily News Defendants”) Motion to Dismiss the Plaintiff’s Amended Verified Complaint

pursuant to Federal Rule of Civil Procedure 12 (b)(6).

                                PRELIMINARY STATEMENT

       The Daily News Defendants disingenuously argue that Plaintiff’s Amended Complaint is

“laden with irrelevant new information,” but in fact, their arguments are comprised of imprudent

and factually incorrect statements. What the News Defendants have disingenuously described as a

“misguided history lesson” was, in actuality, an example of a multi-sensory1 teacher demonstrating

“spatial recognition” to her students. This part of her lesson was described by Plaintiff as a

“teachable moment,” meant for the students to perceive the closeness of the conditions being

discussed for clarification purposes; it was not, in any way, a reenactment. The News Defendants

falsely state that “multiple students in the classroom reported that she physically pushed the

‘student volunteers’ closer together, asking them “how it felt” to be a slave. This fabricated account

is contradicted by the reported findings of the of the New York City Department of Education’s

Office of Special Investigations (also referred to as OSI); to wit: “‘Student B’ denied that Ms.

Cummings used her feet or her knees to push the students closer together during the

demonstration;” “‘Student’ I never observed Ms. Cummings’ knee make contact with ‘Student A’”




1
  Multi-sensory teaching is a didactic system that seeks to develop awareness of self in time and
space in order to raise cognition and understanding of the world as is experienced. It takes into
account that different children learn in different ways; conveys information through things like
touch and movement-called tactile and kinesthetic elements, as well as sight and hearing. See,
White, Helen and Christina Evans, Learning to Listen to Learn: Using Multi-Sensory Teaching for
Effective Listening (2005).
                                                                                                    1
         Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 3 of 50




“‘Student J’ denied that Ms. Cummings made any physical contact with the students to make

contact with them.” See, Redacted Copy of Office of Special Investigations Investigative Report

(OSI) dated July 24, 2018, included as News Defendants’ Exhibit D. Moreover, “Students B, D,

E, F, I, J and K” noted that the participating student volunteers did not appear to be in any distress.

See, News Defendants’ Exhibit D. Most remarkably, “Student J” admitted that “‘Student A’2 was

lying and was attempting to get Ms. Cummings fired or in trouble because ‘Student A’ did not like

Ms. Cummings.” See, News Defendants’ Exhibit D, at page 5. Moreover, Plaintiff controverts this

fallacious allegation in her rebuttal correspondence addressed to Community Superintendent

Maribel Torres-Hulla dated October 5, 2018, annexed hereto as Exhibit A at page 8.

       The News Defendants further disingenuously state that “[A] student and parent, upset by

the Plaintiff’s alleged actions, immediately filed complaints with the school’s principal.” In fact,

“Student A” is alleged to have complained on or about January 11, 2018, and as noted in the OSI

Report, “Student A’s” mother is noted to have complained 6 days later (9 days after the lesson).

Further, it is evident that a complaint was not immediately filed according to the OSI Report. See,

Daily News Defendants’ Exhibit D. Furthermore, Plaintiff was not removed for investigation by

the New York City Department of Education’s Office of Special Investigations until February 2,

2018; the day after their “exclusive,” fallacious narrative was published online at 9:00 PM, and

the Daily News exclusive front page story was published. A copy of the Plaintiff’s Amended

Verified Complaint dated May 15, 2019, annexed hereto as Exhibit B.

       It is erroneously argued that “the Daily News, in a series of articles authored by Defendant

Chapman, and others, accurately reported on the allegations as the situation developed.” This is



2
  “Student A” was one of four students who voluntarily participated in the classroom
demonstration for spatial recognition. It was erroneously alleged that Ms. Cummings pushed
“Student A’s” back with her knee and asked if it hurt or caused her discomfort.
                                                                                                     2
         Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 4 of 50




completely false, as the original reports were grossly incorrect and completely distinct from the

allegation that was actually being investigated by OSI. The original allegation involved a false

report that the Plaintiff “pushed Student A’s back with her knee and asked if it hurt.” See O.S.I.

Report at page 1; it was NEVER the complaint that she “singled out black students and made them

act like slaves;” told them to “lie on the floor for a lesson on slavery and then stepped on their

backs to show them what slavery felt like,” as falsely and repeatedly reported by the Daily News

Defendants. See, Plaintiff’s Exhibit B at pages 24-25. Notably, the Office of Special Investigations

Investigative Report (OSI Report) dated July 24, 2018, indicates that “[T]he written statements

made by ‘Students B, C, D, E, H, I, J, Q, R, S, T, U, and V’ fail to corroborate that Ms. Cummings

pressed her knee into ‘Student A’s’ back or any students’ back.” See, News Defendants’ Exhibit

D. “Therefore, the allegation that Ms. Cummings used corporal punishment against “Student A”

by pushing her knee into her [“Student A’s”] back during a classroom demonstration was never

corroborated and is unsubstantiated.” See, Daily News Defendants’ Exhibit D. Parenthetically,

the finding that Ms. Cummings acted with poor judgment in conducting a lesson that inadequately

incorporated the New York City DOE social studies curriculum and guidance for this topic is a

violation of her due process, as this is an improper finding, as it is not the function of the Office

of Special Investigations to examine and evaluate teacher pedagogy (method or practice of

teaching). It is well established, not only with the Department of Education’s policies but with

New York State Educational Law, that to evaluate a teacher’s pedagogy, their lesson must be

observed. No one determining this finding of “poor judgement” observed Plaintiff’s lesson.

       The News Defendants erroneously argue that the Plaintiff’s claims against them fail for

three (3) reasons; yet each of the reasons cited are without merit. The claim that the Daily News

articles are fair and true reports of judicial proceedings, is completely false. There were NO



                                                                                                   3
         Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 5 of 50




proceedings taking place at that time which alleged that the Plaintiff “singled out black students

and made them act like slaves;” told them to “lie on the floor for a lesson on slavery and then

stepped on their backs to show them what slavery felt like,” as was asserted and reported as “fact”

by the News Defendants each and every time they reported on this matter. The Plaintiff was being

investigated for a completely different allegation. Thus, New York Civil Rights Law § 74 affords

no privilege to protect the Daily News Defendants from liability.

       Likewise, the Daily News Defendants’ claim that references to the Plaintiff’s actions as

“racist” in the Daily News articles are non-actionable opinions based on disclosed facts is untrue.

There were no substantiated, accurate facts reported by the News Defendants. Moreover, the

furtive attempt to characterize the reference to the Plaintiff’s actions as opinion by the News

Defendants is derisory. Credible journalists must be able to distinguish between facts and opinions.

A journalist needs to know how reliable statements are before reporting them as facts. See,

Henshall, Peter and David Ingram, The News Manual: A Professional Resource for Journalists and

the Media (1991). In order to formulate his purported “opinion,” that the Plaintiff “singled out

black students and made them act like slaves;” told them to “lie on the floor for a lesson on slavery

and then stepped on their backs to show them what slavery felt like,” Defendant, Ben Chapman

trespassed onto school property and solicited information from minor students without any adult

permission or consent. No other investigation of the “facts” occurred, as evidenced by the fact that

the reported accounts by the News Defendants differed dramatically from the actual allegation that

was made by just one student and ultimately unsubstantiated by OSI. What was being erroneously

reported by the News Defendants amounted to child abuse and/or endangerment, yet there was no

indication of a substantiated investigation by the Defendant, Ben Chapman. Furthermore, the

Defendant, Ben Chapman is an award-winning reporter who at the time of this article’s publication



                                                                                                   4
         Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 6 of 50




covered education for the New York Daily News. A graduate of Columbia University’s Graduate

School of Journalism whose work has also been published in the Washington Post and the New

York Times, the Defendant, Chapman has written more than 2,200 articles about New York City

schools for the Daily News since joining the paper in 2009. He does not write an opinion column;

he is regarded as an investigative reporter writing a factual column 3. Therefore, the News

Defendants cannot duplicitously cloak their otherwise actionable behavior as “opinion” while

publically and repeatedly describing and referring to the Plaintiff as a “racist” while promoting a

false fact pattern and expect to escape any liability.

       The Daily News Defendants failed to exhibit any iota of journalistic integrity when they

published false assertions of fact and entirely false articles about the Plaintiff. Notably, even when

the Daily News Defendants obtained the conclusion page of the Office of Special Investigations

Investigative Report on October 3, 2018 from our Law Office, (see, Daily News Defendant’s

Exhibit D), which confirmed that every item previously reported had been blatantly false, the News

Defendants never issued a retraction or made any attempt to correct the record. In fact, they became

more resolute in their determination to defame the Plaintiff. See, Plaintiff’s Exhibit C, Ben

Chapman and Stephen Rex Brown, Daily News, EXCLUSIVE: “City Fires Bronx 'Slave'

Teacher,” October 20, 2018, at page 25.




3
  It should be noted that it was reported recently that after more than eight (8) years covering the
New York City schools for the New York Daily News, in June, 2019, (curiously, one month after
the filing of the Verified Complaint in this action), Ben Chapman left his employment with the
New York Daily News, and is now writing about crime for the Wall Street Journal. See, Russo,
Alexander, Ben Chapman Reflects on Eight Years Covering NYC Schools, New York School
Talk, July 10, 2019.
                                                                                                    5
         Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 7 of 50




The News Defendants’ Statements Concerning Plaintiff’s “Teachable Moment” on Slavery
and the Department of Education’s Subsequent Investigation Contain Numerous Errors

       In an attempt to diminish the Plaintiff’s claims, the Daily News Defendants erroneously

state that by showing the clip from the movie Freedom, the Plaintiff deviated from the class’s

preapproved curriculum and failed to seek permission. Nonetheless, the Plaintiff maintains that

she did not deviate from the curriculum. See, Plaintiff’s Exhibit A, at page 3-4. The Plaintiff was

not looking to replicate the conditions on the boats along the Middle Passage; she sought to

replicate the space, or lack thereof, as a demonstration of spatial recognition. Moreover, the

Plaintiff did not specifically select black students as volunteers for the demonstration. It was

acknowledged that she sought random volunteers from the class to participate in the

demonstration; no student was forced to participate. Notably, the class was comprised entirely of

minority students. Again, the claim that multiple students reported that Plaintiff used her feet or

hands to push these students even closer together is false. As stated previously herein, “Student B”

specifically denied that Ms. Cummings used her feet or her knees to push students closer together.

The Daily News Defendants’ fabricated account is clearly contradicted by the reported findings of

the Office of Special Investigations; to wit: “‘Student B’ denied that Ms. Cummings used her feet

or her knees to push the students closer together during the demonstration;” “‘Student I’ never

observed Ms. Cummings’ knee make contact with Student ‘A;’” “‘Student J’ denied that Ms.

Cummings made any physical contact with the students to make contact with them.” See, News

Defendants’ Exhibit D; see also, Plaintiff’s Exhibit A at page 8.

       The Daily News Defendants present an inaccurate account of the complaint filed with the

principal, (Defendant Giulia Cox), by the student and her parent. Believing that these actions may

constitute corporal punishment, for any of that account to be plausible, Principal Cox would have

had to report the alleged incident after the “original” students’ statements were taken by Defendant

                                                                                                  6
         Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 8 of 50




and Assistant Principal Courtney Ware on January 11, 2018, prior to the Plaintiff’s notice of a

disciplinary meeting which she received on January 16,; she (Principal Cox) had not. The Plaintiff

was NEVER removed to a different school; she was reassigned to an administration building as of

February 2, 2018. The OSI report did NOT contain “various eyewitness accounts confirming that

Plaintiff had placed her feet or knees on the students.” See, News Defendant’s Exhibit C; see also,

Plaintiff’s Exhibit A at page 8. The one student’s complaint was not corroborated. While it was

reported that the Department of Education “does not ever include or encourage reenactments of

historical events where students take on roles of victimized people,” no such policy is known to

exist. See, Plaintiff’s Exhibit A at pages 7-8. Nonsensically, OSI, in its report, referred the matter

back to Principal Cox to “take appropriate disciplinary action.” See, News Defendants’ Exhibit D.

Yet, the Plaintiff had already been disciplined by Principal Giulia Cox when she was removed

from her classroom in January, 2018. Furthermore, the report recommended training, not

termination; however, the events that followed made it very clear that there was no intention for

the Plaintiff to return to the school and teach. Though she was assured that she would be returning

following the requisite filing of the disciplinary letter, the school apparently created a false

schedule for the Plaintiff in order to conceal their true and premeditated intention to terminate her

from her position. If the scheduled given to Plaintiff, which was provided by Defendant Giulia

Cox, was in fact her teaching schedule/assignment for the 2018-2019 school year, then Plaintiff

would have been the Teacher of Record for those classes listed on her schedule/assignment and

when she was inexplicably Reassigned for a second time on September 4, 2018, there would had

to have been a substitute teacher covering her schedule/assignment up until and including the day

of her termination, October 18, 2018; there was NEVER a substitute assigned to her

schedule/assignment from September 4, 2018-October 18, 2018.



                                                                                                    7
         Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 9 of 50




The News Defendants’ Statements Concerning Their Reporting of the Department of
Education’s Investigation Are Untrue

       The Daily News Defendants’ statement that “in its first in a series of articles written by the

Defendant, Ben Chapman and others, they reported on OSI’s investigation of the Plaintiff’s

conduct” is FALSE. OSI did not get involved until the Department of Education learned on

February 1, 2018 that the Daily News by Ben Chapman were publishing a story about the Plaintiff.

There was not an investigation being conducted by OSI when the Defendant, Ben Chapman

trespassed on onto school property seeking a salacious story. The Daily News Defendants attempt

to disingenuously argue herein that “students and a staff member at the school accused Plaintiff of

having her history students “lie on the floor” and then “stepped on their backs to show them what

slavery feels like.” None of these accusations were verified by Defendants, Ben Chapman and

Daily News. The article also erroneously quoted another student who discussed Plaintiff

“measuring the length and width to show how little space slaved had in the ship;” yet, that never

happened in Plaintiff’s class 408. Curiously, the Daily News Defendants argue that the article

included a quote from a Department of Education spokesperson, Tonya Holness stating,“[W]hile

the investigation has not been completed, these are deeply disturbing allegations, and the alleged

behavior has no place in our schools or society.” This comment obviously was related to the false

allegations perpetuated by the Daily News Defendants, (that the Plaintiff “singled out black

students and made them act like slaves;” told them to “lie on the floor for a lesson on slavery and

then stepped on their backs to show them what slavery felt like”), not the actual allegation that was

ultimately unsubstantiated by OSI (a false report that the Plaintiff “pushed Student A’s back with

her knee and asked if it hurt.” See O.S.I. Report page 1.

       The Daily News Defendants attempt to justify their defamatory behavior as legitimate

investigation coverage. In this motion, they only discuss a hand-picked selection of articles, while

                                                                                                   8
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 10 of 50




clearly ignoring the other articles published between February and July, 2018, which affirmatively

stated that Plaintiff “singled out black students and made them act like slaves;” told them to “lie

on the floor for a lesson on slavery and then stepped on their backs to show them what slavery felt

like.” The News Defendants admit publishing an article on July 9, 2018, entitled, “Bronx educators

accused of racism still under investigation, still on payroll,” which was blatantly false, as the

Plaintiff was never accused of racism, she was accused of corporal punishment. See, Plaintiff’s

Exhibit B, at page 25; see also, News Defendants’ Exhibit D. These facts make it clear that the

Department of Education utilized the Daily News Defendants’ unscrupulous actions to their

advantage by posturing for $23 million dollars in funding ear-marked for cultural competency and

anti-bias training, bolstered by numerous radical civil rights activists provoked by the News

Defendants’ false reporting.

       The Daily News Defendants duplicitously and erroneously argue that the articles they

published are privileged under Section 74 as “fair and accurate reports of official and judicial

proceedings” and contain “opinion statements” supported by facts disclosed in the articles and

admitted by Plaintiff. This argument is without merit and must fail. The Daily News Defendants

cannot successfully demonstrate the truth of any of these asserts and further regurgitates the same

nonsensical reasoning in arguing that the Amended Complaint contains only three new allegations,

which, although not directly addressed by the Court’s prior opinion, still wholly lack merit under

the Court’s reasoning and well-established law. Specifically:

       (1)     That Plaintiff focuses on a sub-headline of a single print article that states that

Plaintiff “walked” on students. But, just as the allegation that Plaintiff “stepped” on students was

deemed to be privileged under Section 74, as a substantially accurate formulation of the allegations

leading to the Department of Education (“DOE”)’s investigation into Plaintiff, so too is this



                                                                                                  9
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 11 of 50




statement. Further, this sub-headline must be read in context with the rest of the article, which

accurately reports on the allegations leading to the investigation as well as the results of the

investigation.

The statement that Plaintiff “walked” on students cannot be deemed to be privileged under Section

74, as it was NOT a substantially accurate formulation of the allegations leading to the DOE

investigation of Plaintiff. It was entirely FALSE. Plaintiff was NEVER the subject of an

investigation alleging that she “walked” on students. Further, there was no way that the article

could accurately report on the allegations leading to the investigation, as there NEVER was any

allegation being investigated that Plaintiff “singled out black students and made them act like

slaves;” and told them to “lie on the floor for a lesson on slavery and then stepped on their backs

to show them what slavery felt like.”

       (2)       Plaintiff claims that it was defamatory to refer to her lesson as “insensitive.” But

like the statements referring to her lesson as “racist,” calling the lesson insensitive is an opinion

based on undisputed disclosed facts. It is therefore non-actionable.

The Daily News Defendants’ claim that references to the Plaintiff’s actions as “racist” in the Daily

News articles are non-actionable opinions based on disclosed facts is untrue. There were no

substantiated, accurate facts reported by the News Defendants. Moreover, the disingenuous

attempt to characterize the reference to the Plaintiff’s actions as opinion by the News Defendants

is derisory. Credible journalists must be able to distinguish between facts and opinions.

       (3)       Plaintiff alleges that various statements, including that she “shocked and

traumatized” students and adults, that she was “removed from her post” after the lesson, and even

that her lesson was “about slavery and the Triangle Trade,” are defamatory. But each of the




                                                                                                  10
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 12 of 50




statements that she references is substantially true based on her own admissions and DOE’s

investigative findings. Thus, they cannot form the basis of a defamation action.

Again, the Daily News Defendants have mischaracterized every single detail of this event in order

to substantiate their own narrative. They published false assertions of “facts” that had not basis in

reality. In short, the Daily News Defendants are unable to demonstrate that the Amended Verified

Complaint fails to state a cognizable defamation cause of action against them.

                                   STATEMENT OF FACTS

       The Plaintiff was a probationary New York City Public School Teacher at The William W.

Niles School - Middle School 118, Community School District 10, in Bronx County, New York.

She seeks damages related inter alia to defamation, defamation per se, slander, slander per se,

libel, libel per se, and false light against the Daily News Defendants, and the “badge of infamy,”

with which she has forever been branded. The Plaintiff’s claim arose as a result of what was

fallaciously reported concerning an alleged complaint made by one (1) parent of one (1) student

regarding a lesson taught by the Plaintiff in her social studies class on the Middle Passage, wherein

she subsequently and unwillingly became the subject of an “exclusive” story in and by the New

York Daily News, falsely accusing her of being a “racist” and “making black students lie face

down on the floor of her class, and asking them: ‘[H]ow does it feel to be a slave?” As a result of

the News Defendants’ actions, this fabricated and erroneous set of purported “facts” disseminated

on February 1, 2018 at 9:00 PM, was picked up by the media worldwide and transmitted to various

news outlets and appeared online and in media all over the world.

       The Plaintiff was featured in several prominent newspapers and televised news programs,

as well as on YouTube, where it was erroneously reported, among other things that she “singled

out black students and made them act like slaves;” she is falsely reported to have told them to “lie



                                                                                                  11
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 13 of 50




on the floor for a lesson on slavery and then stepped on their backs to show them what slavery felt

like.” She has been publically shamed and falsely accused of “child abuse,” labeled as a “racist,”

referred to as an “oppressor,” by many, including politicians and activists, and specifically in

various and extensive media outlets discussing this issue. She has received direct threats of

violence and death causing her to fear for her life. The Plaintiff was ultimately exonerated of the

actual erroneous allegation following an investigation by the New York City Department of

Education’s Office of Special Investigations, yet has nonetheless been terminated from her

employment as New York City Public School Teacher at The William W. Niles School - Middle

School 118.

                                           ARGUMENT

       The Daily News Defendants rely upon the argument that the Court previously decided that

the Defendants statements do not give rise to a cause of action for defamation “as a matter of law,”

yet while Courts are understandably reluctant to reopen a ruling once made, (see, Lillbask ex rel.

Mauclaire v. Conn. Dept. of Educ., 397 F.3d 77, 94 (2d Cir. 2005), there is no preclusion for the

Court to reconsider its prior opinion in light of an intervening change in controlling law, the

availability of new evidence, or the need to correct clear error or prevent manifest injustice. See,

Scottish Air Inter. v. British Caledonian Group, PLC, 152 F.R.D. 18, 24-25 (S.D.N.Y. 1993)

(citation omitted). There is no legally binding limitation on the court's authority to reconsider such

matters. Thus, to survive a motion to dismiss under Fed. R. Civ. P. 12(b) (6), a complaint (or

Amended Verified Complaint, in this case), must plead enough facts to state a claim to relief that

is plausible on its face. In reviewing the Amended Verified Complaint, the Court must accepts all

well-pleaded allegations as true and draw all reasonable inferences in Plaintiff's favor. A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the



                                                                                                   12
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 14 of 50




reasonable inference that the defendant is liable for the misconduct alleged. However, as in this

case, where Plaintiff’s Amended Verified Compliant has nudged her claims across the line from

conceivable to plausible, her Amended Verified Complaint cannot be dismissed. Further, notably,

a court in this Circuit has found that the law of the case doctrine did not control where an amended

complaint, contained “more detailed claims” than the original complaint. See, Bellezza v. Holland,

No. 09-CV-8434 (RWS), 2011 U.S. Dist. LEXIS 76030, (S.D.N.Y. July 11, 2011). The Daily

News Defendants’ arguments that the allegedly defamatory statements are either absolutely

privileged under New York Civil Rights Law § 74, are pure statements of opinion, or are

substantially true, are without merit. Accordingly, there is no basis to dismiss the Amended

Verified Complaint.

       Moreover, Defendants, Daily News and Ben Chapman attempt to deceive the Court by

stating in their Memorandum on Page 11, “particularly in light of the leeway of forwarded by the

“substantially accurate “standard stating that plaintiff “walk “on students is no different than

stating that she “put her knee, “pushed,” or “pressed “into their backs with her hands or feet.”

Defendants further reference the teacher in the classroom Ralph Hudson; however, Ralph Hudson

provided an affidavit stating “At no time did I observe any student in distress, nor student lay on

the floor at any time. The Plaintiff never “kneed” any student, nor did she ever apply any pressure

to any student using her knee.” This statement by Ralph Hudson, the black teacher in Plaintiff’s

classroom that observed her lesson on January 9, 2018 is the exact opposite of what Defendants

are trying to peddle as “substantially accurate.” This is prima facie libel.

       The Defendants attempt to further deceive the Court by stating that their first publication

was on February 2, 2018, when in actuality, their first publication was online on February 1, 2018.

The libelous damage was done when Defendants published the article online, and the Defendants



                                                                                                 13
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 15 of 50




are attempting to rely on an event that occurred hours after the damage was already done, i.e. the

print publication. The fact that the Defendants are focusing on the “print article” instead of their

online click-baiting article, is an admission that their online article is and was actionable.

                                              POINT I

            PLAINTIFF’S AMENDED COMPLAINT DEMONSTRATES THAT
             THE ARTICLES ARE NOT PRIVILEGED UNDER NEW YORK
                         CIVIL RIGHTS LAW SECTION 74

       Most respectfully, this Court incorrectly concluded that the Daily News Defendants’

articles are privileged under New York Civil Rights Law § 74 (“Section 74”) as being

“substantially accurate.” In this regard, the Daily News Defendants have erroneously argued that

the claims based upon the Daily News Articles4 are barred by New York Civil Rights Law § 74.

       New York Civil Rights Law § 74 states:

               “A civil action cannot be maintained against any person, firm or
               corporation, for the publication of a fair and true report of any
               judicial proceeding, legislative proceeding or other official
               proceeding, or for any heading of the report which is a fair and true
               headnote of the statement published.

               This section does not apply to a libel contained in any other matter
               added by any person concerned in the publication; or in the report
               of anything said or done at the time and place of such a proceeding
               which was not a part thereof.” (Emphasis added).

       In Gillings v. New York Post, 2018 NY Slip Op 07413 (App. Div. 2nd Dept. Nov. 7, 2018),

the court affirmed the dismissal of a defamation action against the New York Post and Julia Marsh,




4
  Contrary to the News Defendants’ footnote number 6, the Plaintiff is in possession of an audio
recording of “All Things Considered” – radio show on WNYC with Jamie Floyd dated February
7, 2018. The recording is available on line for pubic on https://www.wnyc.org/story/use-empathy-
when-teaching-history-slavery-nyc-city-schools-parent-activist-says/ Forty seconds into this
audio, the voice of Daily News Reporter Ben Chapman is heard and identified.


                                                                                                 14
           Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 16 of 50




on the basis of New York Civil Rights Law § 74; however, the Court summarized the law as

follows:

                “This absolute privilege applies only where the publication is a
                comment on a judicial, legislative, or other official proceeding…and
                is a fair and true’ report of that proceeding.” See, Saleh v. New
                York Post, 78 AD3d 1149, 1151, quoting, Holy Spirit Assn. for
                Unification of World Christianity v. New York Times Co., 49 NY2d
                63, 67).

       As to the threshold requirement that the publication purport to comment on a judicial,

legislative, or other official proceeding, if the context in which the statements are made makes it

impossible for the ordinary viewer, listener, or reader to determine whether the defendant was

reporting on a judicial or other official proceeding, the absolute privilege does not apply. See,

Saleh v. New York Post, 78 AD3d at 1151-1152; Cholowsky v. Civiletti, 69 AD3d at 114-115;

Wenz v. Becker, 948 F Supp 319, 323 [SD NY].

       It is fundamental to the common law of defamation that the falsity leads to liability. To the

extent the reporting and publishing creates public suspicion that the person engaged in criminal

activity, the suspicion is false when the person has committed no crime. Some cases have taken a

very simplistic approach that reporting on a person that is under Investigation for criminal activity

is true and non-actionable when the person was in fact being investigated. In Hirschfeld v. Daily

News, L.P., 703 N.Y.S.2d 123 (App. Div. 2000), appeal denied, 713 N.Y.S.2d 463 (App. Div.

2000), a newspaper had published an article stating that “the Manhattan district attorney’s office

is investigating millionaire developer Abe Hirschfeld for allegedly plotting to kill a longtime

business partner.” (Id. At 124; Mark Kriegel, DA, probing Hirschfeld Allegedly Plotted to Kill

Biz Partner, DAILY NEWS (N.Y.), Nov. 8, 1997, at 3) In a brief opinion, the New York Supreme

Court’s Appellate Division held that Hirschfeld’s defamation action against the newspaper had

been properly dismissed because “the central premise of the article was factually true”: a grand

                                                                                                  15
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 17 of 50




jury was receiving evidence “in connection with allegations that Abraham Hirschfeld may have

been involved in a plot to kill [the business partner].” Hirschfeld, supra, 703 N.Y.S.2d at 124.

Plaintiff, Patricia Cummings, highlights this case in her Opposition to emphasize the fact that the

defamation action against the newspaper in that particular case was dismissed because of the

semantics of the wording. For example, if there were two reports, one stating that “Macbeth

murders Dunkin” and the other stating “Macbeth assassinates Dunkin,” both reports have the same

meaning and image in the minds of the readers. In the case at hand, the Defendants Daily News

and Ben Chapman published assertions of fact that the Plaintiff was involved in a crime when no

such no crime was committed. A statement is deemed fair and true report if it is “substantially

accurate’” that is “if, despite minor inaccuracies, it does not produce a different effect on a reader

than would a report containing the precise truth.” See, Karates v. Ackerley Grp. Inc., 423 F.3d

107, 119 (2d Cir. 2005) (Citations omitted) (emphasis added); see also, Gross v. N.Y. Times Co.,

623 N.E.2d 1163, 1167 (N.Y. 1993) (noting that “only ‘facts’ are capable of being proven false, it

follows that only statements alleging facts can properly be the subject of a defamation action”

(citation and quotation marks omitted)). What was “reported” and published would in fact have a

different image in the minds of an average reader than what the Plaintiff was investigated for

(notably only after the defendants reported and published their false assertions of facts). “The

language used by any reporter or member of the media, when read by an average person with

average intelligence, should not create a different image in their mind and different effect on the

reader then if the reporter or member of the media reported the truth” See, Procter and Gamble,

974F. Supp. at 196. As stated in Plaintiff’s Amended Complaint, “being falsely accused of

allegedly putting a knee into a child’s back versus it being reported and published by the

Defendants that “she singled out black students and told them to lie on the floor for a lesson on



                                                                                                   16
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 18 of 50




U.S. slavery—and then stepped on their backs to show them what slavery felt like” are two

completely different scenarios that create two totally different images in one’s mind. Those two

scenarios— (1) putting a knee into a child’s back and (2) telling black children to lie on their

stomachs so that a white teacher can walk on them—are NOT one in the same.

       First, the Daily News Defendants argue that privilege applies, because (1) publication is a

comment on a judicial, legislative, or other official proceeding, and (2) the substance of the article

be substantially accurate. Neither of these elements are true. The Daily News Defendants

continued to falsely promote the Plaintiff as a “racist,” never once retracting the FALSE account

that she “singled out black students and made them act like slaves;” told them to “lie on the floor

for a lesson on slavery and then stepped on their backs to show them what slavery felt like.” The

substance of the articles were NEVER substantially accurate, and NEVER commented

appropriately on any investigation of Plaintiff, as she was being investigated for allegations of

corporal punishment NOT allegations of racism. There were no “minor inaccuracies” reported

(see, Posner v. NY Law Publ’g Co., 228 AD2d 318, 318 (1st Dept. 1996)); the Daily News

Defendants’ reports were completely wrong. It must be made clear that this is NOT a situation

where the Daily News Defendants reported on a proceeding and the subject was found to be

exonerated – this is a situation where what was being reported was NOT what was actually

happening at all. An example of a cogent analogy would be a news entity reporting a proceeding,

which states that the party is on trial for murder, when they are actually on trial for jay walking.

       The Daily News Defendants argue that privilege applies, because the publication is a

comment on a substantive the truth of that label. “McCarthy’s Red Scare” witch hunt has

manifested itself into twenty-first century American society, to which there is a finding of

criminality or grievance, where none exists and irreparably damaging a person’s reputation. Some



                                                                                                   17
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 19 of 50




examples include, the Duke Lacrosse rape case (criminal charges built on a lie, because they fit a

popular media narrative, and Rolling Stone magazine publishing an account of fraternity gang rape

as the basis of a ‘campus rape epidemic,’(later retracted), because it fit a popular media narrative.

The issue of reputation as a federally protected interest, as an inalienable liberty, has come to the

fore, especially with the current surge of public concern and unrest in regards race relation matters

and the potential for immense and irrevocable harm to one's name and reputation. Furthermore,

the Court has observed that liberty extends to “those privileges long recognized as common law

as essential to the orderly pursuit of happiness by free men.” See, Meyer v. Nebraska, 262 U.S.

390, at 399, 43 S. Ct. 625, 67 L. Ed. 1042, 1923 U.S. LEXIS 2655, 29 A.L.R. 1446. Just as the

Court protected individuals during the era of McCarthy, so too should the Court when an individual

is accused of criminally racist acts that are proven to be false. Any unjustified communication

which tends to diminish an individual standing in his community constitutes an infringement of

his property right in reputation." See, W. Prosser Law Torts, Law §114, at 739-744 (4th ed. 1971).

       The Court held in Gant v. Wallingford Bd. of Educ., 69 F.3d 669, 673 (2d Cir.1995), citing,

Scheuer v. Rhodes, 416 U.S. 232 at 236, 94 S. Ct. at 1686 (1974)), that “[I]f the published account,

along with the rest of the article, suggests more serious conduct than that actually suggested in the

official proceeding, then the privilege does not attach, as a matter of law.” Such was the case in

this instance, where the published account of the Plaintiff’s alleged conduct was substantially more

serious than suggested in the official proceedings that followed. The statements did not accurately

portray the gist of what transpired in the subject proceedings. See, Cholowsky, supra.

       The Daily News Defendants mistakenly rely upon the holding in Cholowsky, supra.

Likening the facts of this matter to a mere “overstatement” of the truth. See, Cholowsky, supra, 69

A.D.3d at 113. In Cholowsky, supra, an article reporting on a federal investigation stated that



                                                                                                  18
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 20 of 50




“evidence gathered by federal investigators established that [an accomplice of plaintiff’s] was

using the plaintiff’s hauling permit to dump hazardous waste” in a landfill. Id. at 112 (internal

quotation marks omitted). In reality, the findings by federal officials only indicated that the

accomplice planned to dump hazardous waste, but had not actually done so. Id. at 113. The court

found that, despite this “mistake,” the statement was “substantially accurate” under Section 74,

since the “‘fair and true’ standard has been held to apply to articles containing partial inaccuracies,

even if misleading.” See, Cholowsky, supra, 16 Misc. 3d 1138(A).The logic of Cholowsky, supra,

does not apply equally here—the “gist” of the allegation made by Then Principal Giulia Cox( See

OSI Report, at page 1), and reported to OSI is NOT what was reported.

       The false facts that were published by the Daily News Defendants were untrue and

disparaged, libeled, and misrepresented Plaintiff. Plaintiff is not “dissecting and analyzing every

article with a lexicographer’s precision,” (see, Holy Spirit Ass’n, supra, at 67), instead she is

identifying the outrageous falsities that caused her, a private person, the loss of her career, and

worldwide disdain.

       Second, the Daily News Defendants argue that whether the underlying allegations are true

or false, privilege applies when there is a substantially accurate description of the claims made.

See, Mulder v. Donaldson, Lufkin & Jenrette, 161Misc.2d 698, 705 (Sup. NY Cty. 1994). There

was no substantially accurate description of the claims made in this matter. The claims made were

completely inaccurate. The Daily News Defendants reported and asserted as fact that the Plaintiff

had “singled out black students and made them act like slaves;” told them to “lie on the floor for

a lesson on slavery and then stepped on their backs to show them what slavery felt like;” that is

substantially different than her being investigated for an false accusation that she “pushed Student

A’s back with her knee and asked if it hurt”. See O.S.I. Report page 1. The “substantially accurate”



                                                                                                    19
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 21 of 50




argument is inapplicable in this instance, because the News Defendants’ description of the events,

reported as facts, is not even close to the reality. Thus, this specious argument must also fail.

       Defendants are attempting to camouflage and shield their actionable defamatory actions

behind the veil of the First Amendment. The Defendants state in their Motion to Dismiss, “the

‘substantially accurate’ requirement of Section 74 provides defendants with great leniency in

reporting. So long as the ‘statements accurately portray[] the gist of what transpired in the subject

proceedings,’ they are privileged.” (See, page 11 of Memorandum in Support Motion to Dismiss

Amended Complaint) The Defendants reporting and publishing were NOT “substantially

accurate” nor were they “the gist”, and their attempt to conceal their tortious actions are evidently

undeniable. The only accurate assertion was Plaintiff was teaching a lesson on slavery and the

Middle Passage; was a white social studies teacher, notably NOT a “slave teacher” at Middle

School 118 in the Bronx; the student body is 81% black and Hispanic 3% white;” Plaintiff “was

assigned away from children later Thursday, after the Daily News contacted the city Education

Department about her slavery lesson” (emphasis added); “she refused to discuss her lessons when

a reporter approached her after school on Thursday. “Excuse me, I’m not talking to anyone, no,’

she said when asked if she stepped on black student in her class”. By Defendants including

Plaintiff’s statements of the actual truth—that she did NOT step on black children in her class—

they assist in proving Plaintiff’s argument that they did not consider what she stated to Defendant

Ben Chapman when she as ambushed on school property on Thursday February 1, 2018 at the

school’s dismissal time. Additionally, the Defendants should have realized that the information

from their anonymous sources, such as the “unidentified staffer” could be problematic for them

because they accused the Plaintiff of a crime; acted immorally; and acted with professional

incompetence. The statements should have been considered “Red Flag” statements by the



                                                                                                    20
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 22 of 50




Defendants, however they published their article less than seven hours after ambushing the

Plaintiff instead of doing their due diligence. If the Defendants Daily News and Ben Chapman

did any due diligence, interviewed the teacher in the room that witnessed the lesson, they would

have been able to report the truth and would have had a substantially accurate account.

Additionally, under both Federal and New York Constitutions, only statements that are

demonstrably false are actionable, especially in regards to a matter of public concern. “Because

falsity is a necessary element in a defamation claim involving statements of public concern it

follows that only statements alleging fact can properly be the subject of a defamation action.” See,

600 W. 15th St. Corp. v. Vongutfeld, 80 N.Y.2d 130, 139 (1992).

       NONE of what was “reported” and published by the Defendants falls under the privilege

they are now so desperately asserting. What was “reported” as assertions of fact by the Defendants

and the actual allegation are totally different scenarios and create two totally different images in

one’s mind. Those two actions, as they are described, are not one in the same; thus making this

assertion of fact false and substantially inaccurate. The Defendants assertions of fact produces a

different effect on the Reader then would a report containing the precise truth, thus making it

actionable and not protected. “A statement is deemed a fair and true report if it is “substantially

accurate,” that is “if, despite minor in accuracies, it does not produce a different effect on a reader

then would a report containing the precise truth.” See, Karades v. Ackerley Grp. Inc., 423 F.3d107,

119 (2d Cir. 2005) (citations omitted) Moreover, the Defendants did NOT explicitly state that it

was describing an official investigation or proceeding commenced against the Plaintiff. The

subject of the February 1, 2018 Daily News article was the allegation – which again was a false

assertions of fact—NOT a description of an investigation. There was no sourcing of any official

documents. The only thing the Defendants are hanging their hat on in a desperate attempt to avoid



                                                                                                    21
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 23 of 50




liability for their defamatory actions is their statement to the court that they were reporting on a

proceeding. Therefore, in making this determination, “statements must… Be viewed in their

context in order for the courts to determine whether a reasonable person would view them as

expressing or implying any facts.” See, Immuno AG. v. J. Moor-Jankowski, 567N.E.2d 1270, 1278,

1281 (N.Y. 1991) (emphasis omitted) (holding that a court must consider a statement’s “tone and

apparent purpose“). It is also in the context that a reader would be able to formulate the conclusion

that the article was about the Plaintiff and the allegation, NOT an official investigation or

proceeding. Additionally, in context—which is defined as “the part of a discourse that surrounds

a word or passage and can throw light on its meaning” (Merriam-Webster’s Dictionary)— the

average reader with average intelligence would believe that the statements made by the defendants

were a fact—when indeed they were NOT because it can be proven false, it never happened, and

therefore not substantially accurate in the least—and about the allegation false assertions of fact

reported, NOT an official proceeding. Therefore, the tortious actions of the Defendants are not

privileged and are actionable. The article did NOT attribute to any official records in the article.

       Moreover, “Critical to the determination is understanding the "temper of the times" and

the "current of contemporary public opinion"” (quoting, Nolan) (Mencher v. Chesley, 297 NY at

100). The context of the February 1, 2018 article along with the Defendants’ false assertions of

fact and “The Facts, Truth, Accuracy and Legal Merits for Defamation” are outlined below:




                                                                                                   22
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 24 of 50




           CONTEXT OF THE DAILY NEWS’ February 1, 2018 PUBLISHED ARTICLE

Historical Context:                 Physical Context:               Cultural Context:
Provides time period              Indicator of a place/ physical    Beliefs, religion, marriage, food and
and current event to inform the environment that can inform         clothing are all elements of cultural
general mood of the era,          how a storyline unfolds           context.
setting the stage for the tone of
the piece and creating an
understanding of the society of
the time.

As any person, with a               As of the 2010 U.S. Census,        “Throughout the last four and a
high school education would         NYC has a population of            half centuries, racism and white supremacy
know, historically in this          8,175,133 people to which          have continually threatened the existence
country whites have been            32.1% identify their race as       of African people before,
indifferent to the plight of        “white alone no Hispanic or        during, and after enslavement. [This is
African Americans.                  Latino”. Of NYC’s                  taught within the NYS Social Studies
Thus the epigenetics of             population, 1,384,580 people curriculum to which all people who
African-Americans’ experience       reside in the Bronx, to which complete a high school education in the
has historically shaped how         9% of the population identifies State of New York would have been
whites have been perceived as       their race as “white alone, no exposed to this information] These threats
racist and                          Hispanic or Latino”, (2010 U.S. have forced Africans to modify their
insensitive. (As historically see   Census) which is the same          beliefs, thoughts, and
n through the chattel               identification as the Plaintiff. “ behavior in orderto survive on a planet wh
slavery, the Era of Jim Crow                                           ere theyare regarded as “Third World”peop
from 1865- 1965, the “Great         Population composition is          le. Those who now claim that members of
migration” and urbanization of      strongly related to the social     the “First World” are actually late
African Americas from1915-          structure of a place.” (Curtis, comers to the human family.” (pg. 179)
1968, and from the                  K.J., O’Connell, H.A.              “Serious scholars would not divorce the
institutionalization that has       Historical Racial Contexts and legacy of European enslavement and
existed since the 1980s.            Contemporary Spatial               Colonialism from fully comprehending the
This is taught within the NYS       Differences in                     present problems of racialized
Social Studies curriculum to        Racial Inequality. Spat            discrimination that is blighting, for
which all people who complete       Demogr. 5, 73–97 (2017).           example, urban Black communities across
a high school education in the      https://doi.org/10.1007/s 40980 the Western world...Crucially,
State of New York would have        -016-0020-x)                       white supremacy…and its
                                                                       ramifications have left cultural
been exposed to this
                                                                       and socioeconomic scars
information.)
                                                                       throughout the world where
                                                                       people of African descent reside (we could
                                                                       add other peoples of color…)
Thus this intergenerational                                            Pg.181
trauma, stems from
Post Traumatic Slave

                                                                                                   23
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 25 of 50




Syndrome, a theory                                                (Taken from the Journal of Black Studies,
developed by Dr. Joy DeGruy,                                      Volume 33 No. 2, November 2002, pigs.
to which institutionalized                                        179-198 DOI 10.1177/002193402237224)
racism and oppression have
resulted in multigenerational
adaptive behavior.
(Legacy of Trauma: Context
of the African
American Existence, by
Brandon Jones M.A.)




It is the result of decades         Based on the U.S. Census      When racism is theorized through culture,
of institutionalized racism that information, the Plaintiff was   it prevails in mainstream U.S. society. The
we as a nation see a surge         the minority of the area in    idea that psyche and culture are inseparable
in public action to combat         which she was teaching.        is one that explains the “mind-in-context”,
these issues as evidenced                                         which draws on the foundation that culture
by groups such as Black                                           shapers the psyche in regards to racism in
Lives Matter that was founded                                     the world and emerging as people interact
in 2013 and protests throughout                                   with others that have racialized experiences
the Nations when devastatingly,                                   and racist habits of mind.
unlawful events towards
African Americans occur.                                          (“Racism in the structure of Everyday
Therefore, whenever race is a                                     Worlds: A Cultural-Psychological
factor to a story or current event                                Perspective”, published December 7, 2017,
it evokes a negative reaction                                     Https://journals.sagepub.com/doi/full/10.11
towards Caucasians, especially                                    77/0963721417724239)
when the media legitimizes
over represented and idealized
representations of white
Americans while marginalizing
and minimizing people of color.
Moreover, due to the history of
our nation in regards to race,
people automatically assume
that if something is potentially
done in a negative was to a

                                                                                                24
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 26 of 50




black person by a white person,
it is because the white person is
racist. This is evidenced by the
growing societal protests we
have seen across the country in
reaction to race related issues.



 Statements/False
 Assertions of
                                                   The Facts, Truth, Accuracy and
 Fact made
 within the Daily                                    Legal Merits for Defamation
 News February
 1, 2018 Article
 “Bronx teacher          The title of the February 1, 2018 Daily News Article. “Using black students in cruel slavery
 sparks outrage for      lesson” implies that the “Bronx Teacher” tokenized (which is a form of racism) students
 using black             in a classroom lesson, thus leading the public to believe that the teacher committed a
 students in cruel       racist act, thus constituting moral turpitude.
 slavery lesson”
 “Patricia               The assertion of facts implies through the use of the words “singled out” that the Defendants
 Cummings                knew the racial composite of the class. “A statement may still be actionable if it impl[ies]
 shocked and             that the speaker’s opinion is based on the speaker’s knowledge of facts that are not
 traumatized             disclosed to the reader.” Levin, F.3d at 197. The court should rule that the statement is
 children in her         actionable not only because it is a false assertion of fact, but “because a reasonable listener
 social studies          or reader would infer that the speaker or writer knows certain facts, unknown to the
                         audience, which support the opinion and are detrimental to the person toward whom the
 classes when she
                         communication is directed.” Gross, N.Y.2d at 153. Moreover, Black students are not
 singled outblack
                         the minority of the class since the class is only made up of Black and Hispanic students;
 students and told
                         no white students were enrolled in Plaintiff’s class.
 them to lie on the
 floor for a lesson      As a result of the historical and cultural context, the average reader with average
 on U.S. slavery —       intelligence would believe that the assertions of facts are true. However, this
 and then stepped        assertion of fact can be proven false thereby making it substantially inaccurate. Add
 on their backs to       court case about average intelligence and accuracy
 show them what
 slavery felt like”
 “Students said         Just as New York Civil Rights Law §74 did not “protect Bloomberg against
 Cummings, who is       Friedman’s claim as to the “repeatedly tried to extort” statement” (Hudson v.
 white, pulled the      Goldman Sachs & Co., 283 A.D.2d 246 (1st Dep’t 2001), it too should not
 insensitive stunt in   protect the Defendants. “Section §74 protects the reporting of a defendant’s
 multiple seventh-      publicly stated legal position only where the report is “a substantially accurate
 grade classes as       description of [defendant’s] position in the lawsuit” (Hudson at 247). The

                                                                                                           25
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 27 of 50




 part of a unit on     word “repeatedly” that was cited in Hudson is defined as “again and again”.
 the infamous          In the case at hand, Defendants used the words “multiple” which is defined as
 Middle Passage, in    “consisting of or including of more than one” and the word “classes” which in
 which Africans        itself indicates more than one because it is the plural of the word “class”. As
 were kidnapped        such the court should deem this unprotected speech. Moreover, this assertion
 and brought to        of fact does not align with what was officially investigated beginning
 America as part of    February 2, 2018, nor does it mirror the subject of conversation at the January
 the slave trade.”     18, 2018 meeting with Defendant Giulia Cox. Thus the Court should not deem
                       this protected speech.
Kids and adults        Just as New York Civil Rights Law §74 did not “protect Bloomberg
in Cummings'           against Friedman’s claim as to the “repeatedly tried to extort”
school, where the      statement” (Hudson v. Goldman Sachs & Co., 283 A.D.2d 246 (1st Dep’t2001), it to
student body           o should not protect the Defendants. “Section §74 protects
is 81% black and       the reporting of a defendant’s publicly stated legal position only where
Hispanic and just 3% the report is “a substantially accurate description of [defendant’s] position in the
white, were horrified
                       lawsuit” (Hudson at 247). Defendants used
by the offensive
                       the words “kids”, “adults”, and “lessons” indicating that there was
lessons they said
occurred roughly two more from each category present at the time. However, this can be
weeks ago.             proven false. Only one child and their parent complained about one lesson.
                       Moreover, Ralph Hudson, an African American teacher who witnessed the lesson,
                       stated that it was appropriate. Quote Hudson’s affidavit and cite the affidavit.
                       Therefore, the statement is not only substantially inaccurate but can be proven false,
                       and as such should not be protected by §74.
                       Moreover, the article states “kids and adults in Cummings’ school”, NOT kids and
                       adults in the classroom. This is a clear indication that whomever they spoke to did
                       NOT witness the classroom lesson and as such is hearsay. It is apparent that the
                       Defendants did not even bother to ask if these alleged “kids and adults” were in the
                       Plaintiff’s classroom during this alleged incident. If they actually had journalistic
                       integrity and done so, they would not have had anything to report.
"It was a              This is one of the only statements within the article that has some sort of merit. The
lesson about slavery Defendants were correct in that the lesson was in fact about slavery and the Triangle
and the Triangle       Trade, as stated by one of Plaintiff’s students, which the Defendants were so kind to
Trade," said one       notate as such in the article. HOWEVER, the student’s comments were completely
of Cummings'           taken out of context. The Plaintiff asked for student volunteers. Moreover, in using
students, who asked empathy—an intra-personal realization of another’s struggle that illuminates the
to remain              potential consequences of one’s own actions on the lives of others—within the
anonymous.             teachable moment, Plaintiff asked the class
                       “How do think it would feel to be a slave?”
"She picked three
of the black kids," Moreover, this is the first of only two times in the article that the
the boy said,          Defendants acknowledge speaking to one of the Plaintiff’s students from that
and instructed them particular class to which they saw the lesson firsthand. Nowhere else in the article
to get on the floor in does it state that the Defendants spoke with a student of the Plaintiff’s particular

                                                                                                 26
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 28 of 50




front of the           class. Furthermore, the comments by the “unidentified staffer” are hearsay as well
class. "She said,      since Ralph Hudson was the Staffer/adult witness of Plaintiff’s lesson. See, 50-
'You see how it was H Hearing and Affidavit from Hudson and OSI Report of Hudson.
to be a slave?' She
said, 'How does it
feel?' "
When a girl on the This NEVER happened. Again, the Defendants do not indicate they were speaking
floor made an          to students from Plaintiff’s particular class. Moreover, this never having happened in
uncomfortable          Plaintiff’s class is supported by the adult witness to the lesson Ralph Hudson as
joke and said she felt indicated not only in the DOE OSI Report, but also in his affidavit.
fine, Cummings
stepped on her back,
the student said.
"She put her foot on This NEVER happened. This can Not even be considered an overstatement. Again,
her back and said      the Defendants do not indicate they were speaking to a students from Plaintiff’s
'How does it feel?'" class. Moreover this never having happened in Plaintiff’s class is supported by the
the student said. ‘See adult witness to the lesson Ralph Hudson as indicated not only in the DOE OSI
how it feels to be a Report, but also in his affidavit. Add more and quote from the affidavit
slave?’
“Cummings' students This is the second and final time that the Defendants indicated that they spoke to
said the lesson        students of the Plaintiff, and the statement is not entirely false.
followed a showing Plaintiff did show a 5 minute clip of the movie Freedom. In fact, the video clip was
of a video of slaves used to differentiate the Plaintiff’s lesson since it depicted the
being beaten,          atrocities of the Middle Passage in a visual way and aligned with the NYCDOE’s
tortured and thrown Sample Lesson’s Scope and Sequence. A scope and sequence describes the ideas
over the side of the and concepts that will be covered within the curriculum. Plaintiff’s five minute
ship.”                 movie clip depicting the atrocities of the Middle Passage used to differentiate her
                       lesson coincided with the documents of the Sample Lesson
                       within the NYCDOE’s Resource Guide. Please note that
                       teachers who have been rated “EFFECTIVE” by the Department of Education, as
                       the Plaintiff has been, are not required to have their lessons viewed
                       prior to teaching. Additionally, teachers have professional discretion in
                       regards to lesson plans. As acknowledged by the NYCDOE, “A supervisor may
                       suggest elements to include in a lesson, [but] lesson plans are by and for the use of
                       the teacher. Their format and
                       organization, including which elements are to be included, are
                       appropriately left to the discretion of the teacher”. (JOINT DOE/UFTLESSON PLA
                       N LETTER, September 19, 2014) NYS
                       Teaching Standards of 2011, “Element II.6: Teachers evaluate and
                       utilize curricular materials and other appropriate resources to promotestudent succes
                       s in meeting learning goals” so that teachers “organize physical space to reflect an
                       awareness of learner needs and curricular goals, incorporate a and understanding of
                       technology in their lessons to enhance student learning, organize and

                                                                                                 27
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 29 of 50




                      effectively use time to achieve learning goals, select and adapt
                      curricular materials to align with state standards and meet diverse
                      learning needs, and access appropriate resources to meet specific learning
                      differences or needs.” (Emphasis added)
                      ( http://www.highered.nysed.gov/tcert/pdf/teachingstandards9122011.pdf) As eviden
                      ced by Student D in the OSI report, “he explained that the video clip depicted slaves
                      seated in close proximity to each other,
                      in addition to the inhumane conditions and poortreatment”. It is important to note
                      that the OSI Report was reduced to writing on July 24, 2018, over 5 months AFTER
                      the official investigation began on February 2, 2018.
Cummings has          The Defendants still could not get information completely correct and use semantics.
worked in             According to Plaintiff’s LinkedIn profile, she had worked for NYC public schools
city schools since    beginning in 2006 as a school aid (while she continued her education to become a
2016 and is also a    teacher). She left the NYCDOE as a school aid in February 2014 and returned as a
school                teacher in 2016.
cheerleading coach,
according to her
LinkedIn profile.
She refused           First and foremost, the Defendants admit to approaching the Plaintiff about their
to discuss her        lesson after school on Thursday, February 1, 2018. Students are dismissed no earlier
lessons when a        that 2:20 p.m.. This is significantly important as this coincides and corroborates the
reporter approached   chain of events as outlined in Plaintiff’s Amended Verified Complaint.
her after school
                      The Defendants explicitly asked the Plaintiff if she stepped on black students in her
Thursday.
                      class and the plaintiff replied, “NO”.
                     Notably, this part of the article that is substantially accurate. By the Plaintiff
“"Excuse me, I'm not answering the Defendants’ question she refuted the false assertion that she “stepped
talking to anyone, on black students in her class”. This is also refuted by Ralph Hudson in his signed
no,"                 affidavit.
she said, when asked
if she stepped on
black students in
her class.
However, the         It is significant to note that the Defendants’ own admission corroborates the timeline
                     presented by Plaintiff in the Amended verified Complaint, to wit:
$68,934-a-year
teacher                   1. January 9, 2018–Plaintiff taught her lesson.
was reassigned            2. January 18, 2018–Defendant Courtney Ware took written student statements
away from children            (“Original Statements”) and in doing so violated the NYCDOE
later Thursday,               Chancellor Regulations (Amended Complaint #59) One must infer that after
after the Daily News          the statements were taken, the statements would have been read by
contacted the                 administration. Therefore the inference is that the statements taken on
                              January 11, 2018 did not rise to any level to which OSI would be contacted,
city Education

                                                                                                28
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 30 of 50




Department about           thus there was no official investigation by the Department of Education or
her slavery lesson.        OSI.
                      3.   January 16, 2018 – Defendant Cox hand-delivered correspondence
[emphasis added]           beckoning her [Plaintiff] to a meeting “inexplicably
                           informing her [the Plaintiff] that she was the subject of a
                           disciplinary meeting to take place on January 18, 2018.
                           (Amended Complaint #58) This would infer that the statements had been
                           read by administration. At this time OSI had not been contacted.
                      4.   January 18, 2018 – Plaintiff met with Defendant Cox as instructed and at the
                           meeting requested and pleaded with Defendant Cox to speak
                           with the adult witness to the lesson, Ralph Hudson, to which “Defendant Cox
                           inexplicably refused” (Amended Complaint #59) and stated “I don’t have
                           to”.
                      5.   After the January 18, 2018 meeting, Defendant Cox independently
                           “disciplined the Plaintiff and only removed her from teaching class 408”.
                           Defendant Cox left Ms. Cummings to teach her other classes on her official
                           school schedule. This infers that there was no indication of corporal
                           punishment, because had there actually been, (1) Plaintiff would have been
                           removed from all of her classes and (2) Plaintiff would have received
                           correspondence indicating that she was the subject of an OSI investigation
                           within 5 school days as outlined in the Chancellor Regulations. To make
                           Defendant Cox and Defendant NYCDOE and Defendant NYC story
                           plausible, Plaintiff would have received correspondence no later than
                           January 25, 2018 indicating she was the subject of an OSI investigation and
                           given an OSI Index Number. That did not occur. Additionally, Plaintiff was
                           returned to teaching all of her classes after three days. This demonstrates that
                           the discipline by Defendant Cox was done so to placate the parent of the
                           student in class 408. and Defendant Cox did not follow any of the NYCDOE
                           Chancellor Regulations, as detailed in the Amended Complaint. Thus,
                           Defendant Cox conducted an independent investigation, which did NOT
                           comply with rules and regulations of the NYCDOE regulations. Therefore,
                           Defendant Cox’s independent/rogue investigation does NOT constitute any
                           type of state investigation or “Official Proceeding” by the NYCDOE.
                      6.   February 1, 2018– Students reported to the Plaintiff and Ralph
                           Hudson that after school on Wednesday January 31, 2018, “a “white man”
                           had been walking around on campus” and “questioning them about
                           Plaintiff.” (Amended Complaint #64) This infers that the parent or someone
                           else who was motivated and had access to the details of the allegation—that
                           the plaintiff put her knee into the student’s back, made by the student and
                           parent—called the Defendant Daily News because there was no official
                           record of any investigation or documents to support any official investigation
                           at the time of Defendant Ben Chapman came to the school to question minor
                           students on January 31, 2018. A reporter doesn’t just show up randomly at a
                           school with questions that probe an alleged incident to which there was no
                           official investigation.



                                                                                               29
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 31 of 50




                         7. February 1, 2018 “at approximately 2:40 pm, Plaintiff was ambushed on
                            school property by Defendant Chapman. (Amended Complaint #72) “After
                            being confronted on school property…the Plaintiff immediately went to see
                            Assistant principal Dyer” who “called the Defendant, Giulia Cox, in her
                            office to notify her of what just occurred. Defendant Cox came to A.P.
                            Dyer’s office and advised that she [Cox] called the Chancellor Division that
                            handles media issues and confirmed that the Daily News would indeed be
                            running a story on Plaintiff…” (Amended Complaint # 73)
                         8. Plaintiff was left a twenty-one (21) second voicemail by Defendant Giulia
                            Cox from phone number 718-364-3752 on Thursday, February 1, 2018 at
                            5:59 p.m. to which she states: “Hi Ms. Cummings it’s Ms. Cox at 118.uh, I
                            am calling to ask you to check your email. Um, Central HR has reassigned
                            you for tomorrow and the information is in your email. You can reach me on
                            my cell phone 917-292-1352. Thanks. Bye bye.” It is at this time that
                            Plaintiff was reassigned thus constituting an official investigation to be
                            started on February 2, 2018.
                         9. The Defendants, by their own admission, state in their February 1, 2018
                            article state that “the $68,934-a-year teacher [Plaintiff] was reassigned
                            away from children later Thursday, after the Daily News contacted the
                            city Education Department about her slavery lesson.” (emphasis added)


       Therefore, the overall context of the article by a reader with average intelligence is that

the white social studies teacher teaching in the Bronx [Plaintiff] singled out black students, had

them lie on the floor on their stomachs, and then walked on them during her classroom lesson.

This is evidenced by the comments made by people Eight (8) months after their “exclusive” story

was published first on February 1, 2018. Notably, show below are the comments under the

Defendants online article dated October 19, 2018:




                                                                                                     30
Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 32 of 50




                                                                  31
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 33 of 50




       Third, the Daily News Defendants argue that if a reasonable observer would find that the

statements constitute reports of a proceeding, then Plaintiff would be barred from claims against

them. We must remain mindful of the rule that the defamatory effect of the article is to be

ascertained not from the viewpoint of a critic or language expert, but rather from that of a reader

of reasonable intelligence who takes ordinary interest in the articles of a periodical, but does not

commonly subject them to careful scrutiny and analysis. In applying New York law, words that

are challenged as defamatory “must be construed in the context of the entire statement or

publication as a whole, tested against the understanding of the average reader . . . .” See, Aronson

v. Wiersma, 65 NY2d 592, (1985) at 594; see also, Armstrong v. Simon & Schuster, 85 NY2d 373

(1995) at 380; James v. Gannett Co., 40 NY2d 415 (1976) at 419-420; Ava v. NYP Holdings, Inc.,

64 AD3d 407 (2009) at 413. All relevant factors may be considered in determining whether a word

or statement is defamatory. See, Farber v. Jefferys, 33 Misc. 3d 1218[A], 2011 NY Slip Op 51966,

[Sup Ct, NY County 2011], affd 103 AD3d 514 [1st Dept. 2013], lv denied 21 NY3d 858, citing,


                                                                                                 32
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 34 of 50




Steinhilber v. Alphonse, 68 NY2d 283, 291-292 [1986], and courts have considerable discretion in

deciding whether a statement is defamatory, guided only by “the words themselves and their

purpose, the circumstances surrounding their use, and the manner, tone and style with which they

are used . . . .” See, Steinhilber, supra, 68 NY2d at 291-292.

       While notably, the New York Court of Appeals has repeatedly held that the New York

Constitution provides greater protection than the United States Constitution and, accordingly that

the inquiry under the two constitutional regimes is different, (see, 600 West 115th Street Corp. v.

Von Gutfeld, 80 N.Y.2d at 136 & 138, 589 N.Y.S.2d at 827 & 829, 603 N.E.2d at 932 & 934

(1992); Immuno AG v. J. Moor-Jankowski, 77 N.Y.2d at 248-49, 566 N.Y.S.2d at 913-14, 567

N.E.2d at 1277-78 (1991)), the thrust of the dispositive inquiry under both New York and

constitutional law is “whether a reasonable [reader] could have concluded that [the publications

were] conveying facts about the plaintiff.” See, Gross v. New York Times Co., 82 N.Y.2d at 153,

603 N.Y.S.2d at 817, 623 N.E.2d at 1167 (1993); 600 West 115th Street, supra, at 829, 603 N.E.2d

at 934 (“Under either Federal or State law, the dispositive question is whether a reasonable

listener….could have concluded that [defendant] was conveying facts about the plaintiff”). Clearly

a reasonable viewer in this instance would believe that the statements were conveying facts about

Plaintiff [this is evidenced by the vicious attacks and public outcry for social justice that followed],

and would believe that the statements constituted reports of a proceeding, which they did not.

The Department of Education’s Investigation and Plaintiff’s Filings Are NOT Proceedings
Covered Under Section 74

        Contrary to the Daily News Defendants’ argument, neither the Department of Education’s

investigation into the Plaintiff, nor the Plaintiff’s own Notice of Claim and Complaint can be

considered “proceedings” for the purposes of Section 74, because there never was a reporting of

any truth, to wit: there was NEVER any proceedings investigating the Plaintiff for “singling out

                                                                                                     33
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 35 of 50




black students and making them act like slaves;” or telling them to “lie on the floor for a lesson

on slavery and then stepping on their backs to show them what slavery felt like.” THIS

ERRONEOUS ACCUSATION WAS NEVER THE SUBJECT OF ANY INQUIRY BY THE

DEPARTMENT OF EDUCATION OR OTHERWISE. It was entirely INACCURATE. See,

Freeze Right Refrigeration & Air Conditioning Services, Inc. v. City of New York, 101 AD2d 175,

182. Even Defendants’ reporting related to Plaintiff’s Notice of Claim and pleadings was

inaccurate, as they continued to refer to her as a racist “slave teacher.” See, Plaintiff’s Exhibit B,

at page 25. The News Defendant’s disingenuous attempt to reconfigure the facts in order to hide

behind Section 74 is transparent.

       The Daily News Defendants disingenuously argue that each of the Daily News Articles

report on OSI’s investigation, include the allegations from parents and students that triggered the

investigation, and then give as examples three (3) articles that do not support this position, yet

ignore the numerous other articles, which also contain inaccurate and false information. See,

Plaintiff’s Exhibit B, at page 25. As to the February 2, 2018 article, the News Defendants ignore

the false commentary that appeared on the front cover, under the Plaintiff’s photograph, which

clearly states: “Made Black Students Lie Facedown on the Floor” and “Asked Them: ‘See How

It Feels to Be a Slave’” See, Daily News Defendants’ Exhibit A. This was not ever something

being investigated by OSI. As to the July 9, 2018 article, the News Defendants ignore that the

Plaintiff was never being accused or investigated of “racist acts.” She was being investigated by

the DOE for an allegation of corporal punishment. As to the August 11, 2018, article, the Daily

News Defendants never bothered to correct the record and continued to have readers believe their

initial false narrative of a “slavery controversy” that they themselves created. It remained

consistent that the allegations they claimed were being investigated by OSI were not the allegations



                                                                                                   34
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 36 of 50




which were actually associated with Plaintiff. Thus, the Daily News articles were not reports of

official and judicial proceedings, and therefore, not within the contemplations of Section 74.

The Daily News Defendants DID NOT Fairly and Accurately Report on These Proceedings

       Contrary to the Daily News Defendants’ argument, the Plaintiff does allege that the articles

present inaccurate summaries of the allegations against her. She does not concede that at least one

parent complained that “Plaintiff instructed [the student] to get on the floor” and “put her knee into

her back and pushed down;” ONLY one parent complained and the then Principal, Giulia Cox,

alleged that the Plaintiff “pushed Student A’s back with her knee and asked if it hurt” (See O.S.I.

Report page 1), which was ultimately discredited by the OSI investigation. The Daily News

Defendants attempt to distract this Court with an analysis of truth or falsity of the underlying

allegations; however, they concede that the ultimate question is whether the articles truly and fairly

report the allegations, and it this case, they clearly did not. Disingenuously arguing that the

variations in the allegations were merely “minor inaccuracies” is laughable. The glaring

distinctions in the allegations are clear and disqualify these reports from the protections of Section

74.

       It is important to also note that the student that was interviewed by the Defendant, Ben

Chapman, and who allegedly reported that the Plaintiff “singled out black students and made them

act like slaves;” told them to “lie on the floor for a lesson on slavery and then stepped on their

backs to show them what slavery felt like.” was absent on the day of the lesson in question and

could not have possibly witnessed the lesson. Absolutely no fact checking was done in presenting

these erroneous facts to the public. Had there have been, they would have been able to interview

ralph Hudson, the African-American teacher who witnessed Plaintiff’s lesson and who has stated

that her lesson was appropriate. See Ralph Hudson’s Affidavit and OSI Report pgs. 7-8. Thus, the



                                                                                                   35
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 37 of 50




Daily News Defendants’ third argument must also fail. The Daily News Defendants cannot hide

behind the protection otherwise afforded by New York Civil Rights Section 74.

       Despite claims that this matter passes the “substantially accurate” standard. Here, the

articles repeatedly fail to put the headline in context and fails to accurately report on OSI’s

investigation into Plaintiff. First, it notes that “several students and one staffer claimed that

[Plaintiff] singled out black students and told them to lie on the floor for a lesson on U.S. slavery

– and then stepped on their backs to show them what it felt like.” None of this is true, nor is any

of it what the Plaintiff was being accused of or the subject of an investigation. Here, contrary to

the Defendants’ argument, there was a failure to put the headline in context and accurately report

on OSI’s investigation. The article and headline, when read in conjunction, failed to accurately

report on OSI’s investigation, thus, the sub-headline, on its own, would be actionable. Based on

the foregoing, the Daily News Defendants’ articles are not privileged reports of official and

judicial proceedings, the Amended Complaint cannot be dismissed on this basis.

                                             POINT II

       STATEMENTS DESCRIBING PLAINTIFF’S LESSON AS “RACIST” AND
    “INSENSITIVE” ARE NOT OPINIONS AND ARE THEREFORE ACTIONABLE

       The privilege protecting the expression of an opinion is rooted in the preference that ideas

be fully aired. See, Davis v. Boeheim, 24 NY3d 262 at 269 (2014), citing, Steinhilber v. Alphonse,

68 NY2d 283 at 289 (1986), and Gertz v. Robert Welch, Inc., supra, 418 US 323, 339-340 (1974).

Nonetheless, privileged statements of opinion are either accompanied by the facts on which they

are based, or do not imply that they are based on undisclosed facts. See, Gross v. New York Times

Co., 82 NY2d 146 at 53-154 (1993). “When a statement of opinion implies that it is based on

unstated facts that justify the opinion, the opinion becomes an actionable ‘mixed opinion.’” See,

Egiazaryan v. Zalmayev, 880 F Supp 2d 494, 503 [SD NY 2012], quoting, Steinhilber, supra, 68

                                                                                                  36
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 38 of 50




NY2d at 289, “because a reasonable listener or reader would infer that ‘the speaker [or writer]

knows certain facts, unknown to [the] audience, which support [the] opinion and are detrimental

to the person [toward] whom [the communication is directed]’” See, Gross, supra, 82 NY2d at

153-154, quoting, Steinhilber, 68 NY2d at 290, and “if the predicate facts are disclosed, but are

false, such that the disparity between the stated facts and the truth would cause a reader to question

the opinion's validity,” the statement may be actionable as a “defamatory opinion” See, Enigma

Software Grp. USA, LLC v. Bleeping Computer LLC, F Supp 3d , 2016 WL 3773394, [SD NY

2016], citing Silsdorf v. Levine, 59 NY2d 8, 15-16 [1983], cert denied 464 US 831; see also, Parks

v. Steinbrenner, 131 AD2d 60, 62-63 [1st Dept. 1987].

       An asserted fact may be distinguished from a nonactionable opinion if the statement: (1)

has a precise, readily understood meaning, that is (2) capable of being proven true or false, and (3)

where the full context in which it is asserted or its broader social context and surrounding

circumstances indicate to readers or listeners that it is likely fact, not opinion. See, Davis, supra,

24 NY3d at 271, citing, Mann v. Abel, 10 NY3d 271 at 276 (2008), and Brian v Richardson, 87

NY2d 46, 51 [1995]; Gross, supra, 82 NY2d at 153; Steinhilber, supra, 68 NY2d at 292.

       “Where readers would understand a defamatory meaning, liability cannot be avoided

merely because the publication is alleged to be cast in the form of an opinion, belief, insinuation

or even question. A statement about one's attitude is defamatory if it tends to lower him in the

esteem of the community.” See, Christopher v. American News Co., 171 F.2d 275 (7th Cir. 1948).

       “[T]he following factors should be considered in distinguishing fact from opinion: (1)

whether the language used has a precise meaning or whether it is indefinite or ambiguous, (2)

whether the statement is capable of objectively being true or false, and (3) the full context of the

entire communication or the broader social context surrounding the communication. Moreover,



                                                                                                   37
         Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 39 of 50




the Court of Appeals makes a distinction between a statement of opinion that implies a factual

basis that is not disclosed to the reader and an opinion that is accompanied by a recitation of facts

on which it is based. The former is actionable, the latter is not.” See, Penn Warranty Corp. v.

DiGiovanni, 2005 NY Slip Op 25449 10 Misc3d 998 (2005). The Daily News Defendants never

used words such as “alleged” or “accused of” when reporting; they lead the readers to believe the

recitation of the facts presented to be accurate.

        It bears mentioning that Under New York law, some written statements are considered

defamation (libel) per se if they “(1) charge plaintiff with a serious crime; (2) tend to injure plaintiff

in its business, trade or profession; (3) [communicate that] plaintiff has some loathsome disease;

or (4) impute unchastity. See, Penn Warranty Corp. v. DiGiovanni, supra, 2005 NY Slip Op 25449

10 Misc3d 998 (2005). Such statements are presumed to cause injury, so a separate showing of

harm is not necessary. Here, the facts as presented by the Daily News Defendants accuse Plaintiff

of having committed a serious crime; to wit: walking on the backs of students is akin to child abuse

and endangerment and the false labeling of the Plaintiff as a racist who committed such an atrocity

has irreparably injured the Plaintiff in her profession as a school teacher and otherwise.

        The News Defendants assert factually incorrect statements, to wit:

       “For example, in the Daily News Defendants’ February 1, 2018 article, the opening line

        states that “kids” and parents say this Bronx teacher needs a lesson – in racism.” “Clearly

        this line expresses the opinion of Plaintiff’s students and their parents, whose interview

        quotes are included in later articles.”

None of the Plaintiff’s students or their parents were ever quoted in any article. In this regard, any

quotes from the OSI Report would have related to the corporal punishment allegation, not what

had been falsely reported as an assertion of fact in the Daily News - that she “singled out black



                                                                                                       38
         Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 40 of 50




students and made them act like slaves;” told them to “lie on the floor for a lesson on slavery and

then stepped on their backs to show them what slavery felt like.”

       “Similarly, in the Daily News Defendants’ July 9, 2018 article, the Daily News Defendants

        note that the City Department of Education officials had not yet concluded investigations

        of ‘educators accused of racist acts.’”

This is not an indication that the Plaintiff’s accusers viewed her actions as racist; it is an indication

that the News Defendants inappropriately grouped the Plaintiff with other educators who had been

accused of racist acts. The Plaintiff was never accused or investigated on an allegation of a racist

act by the City Department of Education. She was being investigated on an allegation of corporal

punishment.

        Contrary to Silverman v. Daily News, LP, 129 AD3d 1054 (2nd Dept. 2015), the Daily News

Defendants disclosed erroneous assertions of facts. There were no allegations from parents,

students, or staff that the Plaintiff “singled out black students and made them act like slaves;” told

them to “lie on the floor for a lesson on slavery and then stepped on their backs to show them what

slavery felt like.” Likewise, the Plaintiff contests that she ever admitted “having misbehaving

students sit in the front of the room to demonstrate the conditions on slave ships, or that a parent

reported that she ‘pushed her knee’ into students’ (plural) backs and asked if students (plural) felt

pain.” See, Plaintiff’s Exhibit B at paragraph 53.

        The Daily News Defendants attempt to support their position by citing various cases where

the term “racist” was used; however, these are clearly distinguishable from this case, as it should

be noted that these cases involve slander, not libel, and some of them involved public figures, and

Plaintiff is a private figure. For example, in Stevens v. Tillman, 855 F.2d 394, 402, the Court opines

that “[I]n daily life ‘racist’ is hurled about so indiscriminately that it is no more than a verbal slap



                                                                                                      39
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 41 of 50




in the face; the target can slap back (as Stevens did). It is not actionable unless it implies the

existence of undisclosed, defamatory facts.” Here, the Plaintiff was not a public figure, who could

easily “slap back” and the implication of the existence undisclosed defamatory facts was clear.

       The Daily News Defendants erroneously rely upon Covino v. Hagemann, 165 Misc. 2d

465, 627 N.Y.S.2d 894, 1995 N.Y. Misc. LEXIS 272, in support of its position that use of the

words “racism,” “racist,” and “racially prejudiced” were no longer obviously and naturally

harmful. And were now used for their impact, rather than as a means to convey a precise meaning,

and that the use of such words was generally not actionable as defamation. However, should these

words imply the existence of undisclosed, defamatory facts, they would be actionable as

defamation. Id.

       Nonetheless, in Covino, supra, the facts are distinguishable, to wit: an investigator sent a

letter to the borough officer, eventually published in a newspaper that accused the borough officer

of being racially insensitive in dealings with borough citizens. The borough officer alleged that

the statements constituted slander and libel. There were no undisclosed, defamatory facts.

Moreover, the predicate facts in the instant matter are false; and the statements are capable of being

proven false. Id.

       The Daily News Defendants duplicitously argue that a headline is not actionable so long

as it is a “fair index of the article with which it appears.” See, Mondello v. Newsday, Inc., 6 AD3d

586, 587 (2d Dept. 2004). Remarkably, it was not a fair index of the articles with which it appears,

as the articles falsely permitted its readers to believe that the Plaintiff was being accused of

“singling out black students and making them act like slaves;” telling them to “lie on the floor for

a lesson on slavery and then stepping on their backs to show them what slavery felt like.”




                                                                                                   40
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 42 of 50




       Moreover, in distinguishing Silverman v. Daily News, LP, 129 AD3d 1054 (2nd Dept. 2015),

it is clear that the Court in this matter could not find that the context of the complained-of

statements was such that a reasonable reader would have concluded that he or she was reading

opinions, not facts about the Plaintiff. It is significantly imperative to note that there were no actual

facts being reported about Plaintiff and lies disguised as facts and asserted as facts cannot be

considered disclosed facts. Thus opinions based on these false facts cannot be protected.” It is

more than the Plaintiff merely denying ever having students lie face down on the classroom floor

and denying making physical conduct with any students. These events never occurred. These

“facts” alone are insufficient to support the Daily News Defendants’ description of the lesson as

“racist” and “insensitive.” These statements were not mere “subjective characterizations” of

Plaintiff’s behavior; they were blatantly false. Thus, the statements describing the Plaintiff’s lesson

as “racist” are actionable.

                                              POINT III

         THE REMAINING STATEMENTS THAT PLAINTIFF COMPLAINS OF
                     ARE NOT SUBSTANTIALLY TRUE

        The Daily News Defendants disingenuously argue that this Court should dismiss Plaintiff’s

Amended Complaint, because she fails to adequately plead that any of the remaining complained-

of statements, are materially false. In fact, Plaintiff has substantially demonstrated that all of the

statements made by the Defendants are materially false. To this end, the Daily News Defendants

wrongfully rely upon Masson v. New Yorker Magazine, 501 U.S. 496, 111 S. Ct. 2419, 115 L. Ed.

2d 447, 1991 U.S. LEXIS 3630, 59 U.S.L.W. 4726, 91 Cal. Daily Op. Service 4683, 91 Daily

Journal DAR 7272, 18 Media L. Rep. 2241, wherein the petitioner, a public figure, claimed that

he was defamed by respondent author who attributed statements to him that were untrue. Petitioner

further claimed that respondent author knew these statements were untrue but used them in her

                                                                                                      41
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 43 of 50




book anyway. Petitioner brought an action for libel in federal court against respondent author,

respondent publisher, and respondent magazine, which had originally published the book in the

form of a series of articles. The lower court held that because petitioner was a public figure he had

to show malice on the part of respondents in order to avoid summary judgment, and that he had

failed to do so, therefore, it dismissed petitioner's suit. On appeal, the court held that petitioner had

satisfied the malice prong of the test for defamation of a public figure, or libel. In this instance,

Plaintiff is not a public figure, and a showing of malice is not required.

        Moreover, “substantial truth” is the standard by which New York law, and the law of most

other jurisdictions, determines an allegedly defamatory statement to be true or false. See, Masson

v. New Yorker Magazine, Inc., 501 U.S. 496, 516, 111 S. Ct. 2419, 115 L. Ed. 2d 447 (1991) (“The

common law of libel takes but one approach to the question of falsity, regardless of the form of

the communication. It overlooks minor inaccuracies and concentrates upon substantial truth.”

(citations omitted)); see also, Franklin v. Daily Holdings, Inc., 135 A.D.3d 87, 21 N.Y.S.3d 6, 12

(1st Dept. 2015). In Franklin, the Appellate Division explained that "[t]o satisfy the falsity element

of a defamation claim, plaintiff must allege that the complained of statement is ‘substantially

false.’” See, Franklin, supra, 21 N.Y.S.3d at 12.

        “[A] statement is substantially true if the statement would not have a different effect on the

mind of the reader from that which the pleaded truth would have produced.” Id. (internal quotation

marks and citations omitted) (quoting, Biro v. Condé Nast, 883 F. Supp. 2d 441, at 458, 2012 U.S.

Dist. LEXIS 112466, 2012 WL 3234106.); see also, Fleckenstein v. Friedman, 266 N.Y. 19, 23,

193 N.E. 537 (1934). “When the truth is so near to the facts as published that fine and shaded

distinctions must be drawn and words pressed out of their ordinary usage to sustain a charge of

libel, no legal harm has been done.” See, Fleckenstein, 266 N.Y. at 23 (quoting, Cafferty v. S. Tier



                                                                                                      42
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 44 of 50




Pub. Co., 226 N.Y. 87, 93, 123 N.E. 76 (1919)). That is not the case here. When a court interprets

a publication in an action for defamation, “[t]he entire publication, as well as the circumstances of

its issuance, must be considered in terms of its effect upon the ordinary reader.” See, Silsdorf v.

Levine, 59 N.Y.2d 8, 13, 449 N.E.2d 716, 462 N.Y.S.2d 822 (1983); see also, Aronson v. Wiersma,

65 N.Y.2d 592, 594, 483 N.E.2d 1138, 493 N.Y.S.2d 1006 (1985); Stepanov v. Dow Jones & Co.,

120 A.D.3d 28, 34, 987 N.Y.S.2d 37 (1st Dept. 2014).

        Here, the Daily News Defendants speciously argue that Plaintiff complains of various

statements that—as a matter of law—are “substantially true,” and therefore, claims arising from

them should be dismissed. This argument is without merit, as the various statements complained

of are not “substantially true” – in fact, they are blatantly false:

        First, the Daily News Defendants argue that Plaintiff claims that it was false and

defamatory to state that she “shocked and traumatized children in her social studies class” and

that “kids and adults . . . were horrified by the offensive lessons.”

        Contrary to the Daily News Defendants argument, the statement that Plaintiff “shocked

and traumatized” children in her social studies classes, when she purportedly “singles out black

students and told them to lie on the floor for a lesson on U.S. slavery–and then stepped on their

backs to show them what slavery felt like” can be proven false. The statement asserting facts is

“read as conveying a negative characterization of (plaintiff) without stating sufficient facts to

provide the context for that characterization; under NY law, such a statement is actionable” See,

Friedman v. Bloomberg L.P., 884 F. 3d 83, 98 (2d Cir. 2017). “Nothing about the statement

conveys hesitation or uncertainty. The statement does NOT contain any hyperbolic language

suggesting opinion.” See, C.F.-Donofrio-Ferrezza v. Nicer, 2000 WL 312477 at (S.D.N.Y. Sept

21, 2005). Using inflammatory words such as that is reckless and irresponsible. This is a “buzz



                                                                                                  43
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 45 of 50




word” used to sell newspapers, because the Plaintiff was a "white" teacher teaching in a minority

school and community. These reported and published statements and descriptions were false and

based upon an erroneous set of egregious false statements asserted as "facts." Defendant Daily

News' award-winning investigative reporter, Defendant Ben Chapman, failed to fully investigate

and reasonably assess the veracity of the minor children and “unidentified staffer” before

manufacturing the salacious story that was published by them.

       Second, the Daily News Defendants argue that Plaintiff claims that it was false and

defamatory to state that she “pulled the insensitive stunt in multiple seventh-grade classes” because

she “asked for four (4) student volunteers to sit very close together for an exercise to exhibit spatial

recognition in class 408, ONLY.”

       In support of its position, the Daily News Defendants erroneously rely upon Cabello-

Rondón v. Dow Jones & Co., 2017 U.S. Dist. LEXIS 131114, 45 Media L. Rep. 2746, 2017 WL

3531551, wherein Cabello, a public figure, alleges that Dow Jones published a defamatory article

in the Wall Street Journal entitled “Venezuelan Officials Suspected of Turning Country into Global

Cocaine Hub.” The majority of Cabello’s objections to the statements in the article pertain to

statements describing him as “[t]he biggest target” or “a leading target” of U.S. investigations. The

court found that Cabello has failed to adequately plead that those statements are materially false

because he has not challenged the "gist or substance" of those statements—that he is, in fact, under

investigation for his potential involvement in drug trafficking and money laundering activities.

Cabello argues that he has adequately pled that the article's statements regarding his status as a

target of the investigation are materially false. In this instance, Plaintiff has done more than

perfunctorily state that a statement is false; Plaintiff has identified precisely how the Defendants’

statements are false. See, Tannerite Sports, LLC v. NBCUniversal News Grp., 864 F.3d 236, 2017



                                                                                                     44
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 46 of 50




U.S. App. LEXIS 13380, 45 Media L. Rep. 2093, 2017 WL 3137462. Unlike the plaintiff in

Cabello, supra, Plaintiff herein has identified what portion of the headlines and subtitles she

believes to be materially false: She was never accused of “singling out black students and making

them act like slaves;” telling them to “lie on the floor for a lesson on slavery and then stepping on

their backs to show them what slavery felt like.” As such, she has plausibly pled facts that give rise

to the inference of a valid claim.

       Third, the Daily News Defendants argue that Plaintiff claims that it was false and

defamatory to state that Plaintiff’s lesson “was about slavery and the Triangle Trade.” Plaintiff

maintains that the anonymous student interviewed was taken out of context. The Plaintiff taught

about the Triangle Trade as part of the NYS curriculum she must teach as a seventh grade social

studies teacher. She was adhering to the directives in teaching this topic.

       Fourth, the Daily News Defendants argue that Plaintiff claims that Plaintiff claims that it

was false and defamatory to state that she picked “three of the black kids” from the class to

participate. The fact that there were no white students in her class to choose, permits the Daily

News Defendants’ phrasing to “mislead the public and place [her] in a false light.” The statement

implies that Defendants knew the racial make-up of Plaintiff’s class. “A statement may still be

actionable if it impl[ies] that the speaker’s opinion was based on the speaker’s knowledge of facts

that are not disclosed to the reader.” See, Levin, supra, 119 F.3d at 197. These statements may be

actionable, “not because they convey ‘false opinions’ but rather a reasonable listener or reader

would infer that the speaker or writer knows certain facts, unknown to the audience, which support

the opinion and are detrimental to the person toward whom the communication is directed.” See,

Gross, 82 N.Y.2d at 153.




                                                                                                   45
         Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 47 of 50




        There has been serious concern that, by sidestepping the safeguards which restrain the

reach of traditional public defamation litigation, a “false light” approach could compromise the

Constitutional guarantee of Freedom of the Press. See, Prosser, Torts [4th ed], p 813; Restatement,

Torts 2d, § 652E, Comment d, particularly p 399; Wade, Defamation and the Right of Privacy, 15

Vand L Rev 1093, 1121). Responsively, the Restatement, which in 1933 suggested that to impose

liability under the false light rubric a publication need but be “offensive to persons of ordinary

sensibilities” (see, Restatement, Torts, § 867, Comment d), by 1976 had raised the threshold to a

“highly” offensive level (see, Restatement, Torts 2d, § 652E, Comment c). Even assuming, that

such an action is not cognizable in this State, by all means, this case measures up to this kind of

criterion.

        While New York does not have a common law tort protecting privacy against publicity that

unreasonably places a person in a “false light,” (see, Howell v. New York Post, 81 N.Y.2d 115, 596

N.Y.S.2d 350, 354, 612 N.E.2d 699 (N.Y. 1993), New York Courts construe the language of N.Y.

Civ. Rights Law § 51 broadly enough to encompass false light claims. Claims under N.Y. Civ.

Rights Law § 51 based on a fictitious or falsified report, which would otherwise be privileged, are

actionable, with proof of knowledge of falsity or reckless disregard of the truth. Where falsity is

the gravamen of a §51 claim, U.S. Const. Amend. guarantees permit imposition of liability where

actual malice is shown. In examining the false light tort, it is notable to consider section 652E of

the Restatement (2d) of Torts that provides:

               “One who gives publicity to a matter concerning another that places
               the other before the public in a false light is subject to liability to the
               other for invasion of his privacy, if

                  (a) the false light in which the other was placed would be highly
                      offensive to a reasonable person, and




                                                                                                 46
         Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 48 of 50




                   (a) the actor had knowledge of or acted in reckless disregard as to
                       the falsity of the publicized matter and the false light in which
                       the other would be placed.”

         Hence, if a false light claim under the Restatement rubric is recognized in New York,

Plaintiff has more than stated a claim under it.

        In Cantrell v. Forest City Publishing Co., 419 U.S. 245, 248, 42 L. Ed. 2d 419, 95 S. Ct.

465 (1974), the Court addressed a false light claim in which it was conceded that an offending

newspaper article contained a number of false statements and inaccuracies. It stated that the subject

article contained “‘calculated falsehoods,’ and the jury was plainly justified in finding that [a news

reporter] had portrayed the Cantrells in a false light through knowing or reckless untruth.” Id. at

253 (emphasis added). Gertz v. Robert Welch, Inc., 418 U.S. 323, 347, 41 L. Ed. 2d 789, 94 S. Ct.

2997 (1974), raised without deciding, whether in subsequent cases an actual malice or a negligence

standard should be applied in a false light action commenced by a private individual against a

media defendant. As in Cantrell, supra, the jury here found that the more stringent actual malice

standard had been satisfied. As demonstrated herein, there is evidence on which a reasonable jury

could find that the broadcast contained knowingly false and reckless statements, portraying the

Plaintiff in a false light.

        Notably, the cases cited by Defendant in support of its argument are distinguishable from

the instant matter. In Proskin v. Hearst Corp., 14 A.D.3d 782, 787 N.Y.S.2d 506, 2005 N.Y. App.

Div. LEXIS 77, 33 Media L. Rep. 2439, the complaint was dismissed in defamation action arising

out of newspaper article which stated that plaintiff attorney’s political career fizzled after public

revelations that he altered client's will, while plaintiff contended that article implied that he

modified will illegally, surreptitiously or without authority from his client, innuendo or adverse

inferences are not enough to establish that statement was false - as plaintiff undeniably modified



                                                                                                   47
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 49 of 50




or changed his client’s will, albeit with her permission and at her direction, statement was true;

because statement was true, defendants established entitlement to absolute defense. There is more

than just innuendo or adverse inferences here. Emphatically accusing Plaintiff of committing a

racist act and stating that Plaintiff purposefully “selected picked three of the black kids, and

instructed them to get on the floor in front of the class, saying, 'You see how it was to be a slave?'

She said, 'How does it feel?'" Thus, the holding of Proskin, supra, is inapplicable here.

       Regardless of the particular fault standard to be applied, it is clear that when publishing or

broadcasting a newsworthy matter of public interest, a media defendant may be held liable for the

tort of false light invasion of a person’s privacy with proof of falsity and some level of fault. Cf.

Philadelphia Newspapers, Inc. v. Hepps, 475 U.S. 767, 54 U.S.L.W. 4373, 89 L. Ed. 2d 783, 106

S. Ct. 1558 (1986). Accordingly, Plaintiff’s false light claim should be considered by this Court

under these extreme circumstances.

       Fifth, the Daily News Defendants argue that Plaintiff claims that it was false and

defamatory to state that she was “removed from her post for a couple of days following the incident

but then returned to class and was in school Thursday.” This is blatantly false as well as misleading

to the public. Plaintiff was in attendance at the William W. Niles School, Middle School 118 the

entire start of 2018 until her removal/reassignment on February 2, 2018, the day after the

Defendants’ "exclusive" was published. Plaintiff was not removed for an investigation by the New

York City Department of Education’s Office of Special Investigations until February 2, 2018; the

day the Daily News “exclusive” front page story was published.

       Notably, the Plaintiff was never removed to a different school; she was reassigned to an

administration building. The OSI report did not contain “various eyewitness accounts confirming

that Plaintiff had placed her feet or knees on the students.” See, Daily News Defendant’s Exhibit



                                                                                                   48
        Case 1:19-cv-07723-CM Document 126 Filed 08/27/20 Page 50 of 50




D; see also, Plaintiff’s Exhibit A at page 8. The one student’s complaint was not corroborated.

Nonsensically, OSI, in its report, referred the matter back to Principal Cox to “take appropriate

disciplinary action.” See, News Defendants’ Exhibit D. Yet, the Plaintiff had already been

disciplined by Principal Giulia Cox when she was removed from teaching only class 408 in

January, 2018; it is significant to note that Plaintiff continued to teach all of her other classes during

that time. Furthermore, the report recommended training, not termination; however, the events that

followed made it very clear that there was no intention for the Plaintiff to return to the school and

teach. Though she was assured that she would be returning following the requisite filing of the

disciplinary letter, the school apparently created a false schedule for the Plaintiff in order to conceal

their true and premeditated intention to terminate her from her position. She was not terminated at

the beginning of the 2018-2019 school year; she was actually terminated on October 18, 2018.

                                           CONCLUSION

        Based on the foregoing, it has been demonstrated that the Daily News Defendants have

failed to meet the standard in this Circuit that is necessary on a motion to dismiss under Rule 12

(b) (6). Accordingly, the Defendants’ motion to dismiss should be denied in all respects and

Plaintiff should have such other and further relief that this Court may deem just and proper.

Dated: Garden City, New York
       August 21, 2020


                                           _____________________________________________
                                           THE LAW OFFICE OF THOMAS F. LIOTTI, LLC
                                           By: Thomas F. Liotti, Esq. (TL 4471)
                                           Attorneys for the Plaintiff
                                           PATRICIA CUMMINGS




                                                                                                       49
